

116 S4111 IS: Fairness for Families of Fallen Sailors Act
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4111IN THE SENATE OF THE UNITED STATESJune 30, 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 46, United States Code, to provide for a cause of action by the family of a military service member who dies from a collision on the high seas, and for other purposes.1.Short titleThis Act may be cited as the Fairness for Families of Fallen Sailors Act.2.Amendments to title 46(a)In generalChapter 303 of title 46, United States Code, is amended—(1)by redesignating section 30308 as section 30309; and(2)by inserting after section 30307 the following:30308.Death of a member of the Armed Forces from a collision on the high seas.(a)DefinitionIn this section, the term nonpecuniary damages means damages for loss of care, comfort, or companionship.(b)Military service membersIn an action under this chapter, if the death of a member of the Armed Forces resulted from a collision occurring on the high seas beyond 12 nautical miles from the shore of the United States while the decedent was serving physically on board a United States military vessel, the personal representative of the decedent may bring a civil action in admiralty or at law against the person or vessel responsible. The action shall be for the exclusive benefit of the decedent’s spouse, parent, child, dependent relative, or estate. Compensation is recoverable for nonpecuniary and pecuniary damages.(c)Jury trialA claim under this section may be tried with a jury.(d)Governing lawIn an action under this section, the maritime law of the United States shall apply. (e)Effective dateThis section shall apply to any death occurring after January 1, 2017.(f)Government immunityNothing in this Act shall be construed to affect any existing laws or doctrines establishing governmental immunity from tort-based claims..(b)Clerical amendmentThe analysis at the beginning of such chapter is amended—(1)by redesignating the item relating to section 30308 as the item relating to section 30309; and(2)by inserting after the item relating to section 30307 the following:30308. Death of a member of the Armed Forces from a collision on the high seas..